Citation Nr: 0213197	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  98-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer with retropubic prostatectomy 
from August 1, 1999.  

3.  Entitlement to an increased rating for residuals of 
prostate cancer with retropubic prostatectomy, currently 
rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 30 percent rating effective April 23, 1997; and an 
April 1999 rating decision which reduced the rating for 
residuals of prostate cancer with retropubic prostatectomy 
from 100 percent to 40 percent effective August 1, 1999.  

In a May 1998 statement, the veteran asserted that the 100 
percent rating for residuals of prostate cancer with 
retropubic prostatectomy should be continued.  In his notice 
of disagreement pertaining to the reduction in the rating for 
residuals of prostate cancer with retropubic prostatectomy, 
the veteran indicated that he believed this disability should 
be rated higher.  In the July 1999 statement of the case, the 
RO referred to the issue as restoration of the 100 percent 
rating, to include entitlement to an increased rating for 
this disability.  The Board has separated this matter into 
two separate issues as noted on the preceding page.  

In June 2000 the Board remanded the case for further 
development.  The case has now been returned to the Board for 
appellate review.  The Board notes however, that the veteran 
testified at a videoconference hearing before a Member of the 
Board in March 2000.  In an August 2002 letter, he was 
informed that the presiding Member was no longer employed at 
the Board and he was offered the opportunity to be 
rescheduled for another hearing.  A response was received 
from the veteran in September 2002 that he did not want an 
additional hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran's PTSD is manifested by nightmares, increased 
startle response, difficulty with sleeping, and irritability 
which results in occupational and social impairment with 
reduced reliability and productivity.  

3.  The veteran underwent surgery for prostate cancer in 
March 1997 and completed radiation therapy in June 1997.

4.  The evidence of record at the time of the reduction of 
the 100 percent rating for residuals of prostate cancer 
showed that there were no local recurrences or malignancies 
of the cancer; the veteran's radiation therapy had ceased 
more than six months prior to the reduction; and the veteran 
was able to function under the ordinary conditions of life 
and work.  

5.  The veteran's residuals of prostate cancer with 
retropubic prostatectomy are manifested predominantly by 
urinary frequency that requires awakening to void five or 
more times per night.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial rating for PTSD 
have been met from April 23, 1997.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2001).  


2.  The criteria for restoration of a 100 percent rating for 
residuals of prostate cancer with retropubic prostatectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105(e), (i), 
3.344(c), 4.1, 4.10, 4.13, 4.115a, 4.115b, Diagnostic Codes 
7527, 7528 (2001).  

3.  The criteria for a rating in excess of 40 percent for 
residuals of prostate cancer with retropubic prostatectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 
4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Rating decisions, statements of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised the veteran of the law applicable in adjudicating 
the appeal, the reasons and bases for VA's decisions, and the 
information and evidence needed to substantiate the claims.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  Specifically, in the Board's June 2000 remand, the 
Board directed the RO to obtain the veteran's VA outpatient 
treatment reports from the Battle Creek VA Medical Center 
(VAMC), and these records were obtained and associated with 
the veteran's file.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim and identified the 
evidence that VA was to acquire on his behalf as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's representative asserted in her July 2002 Brief 
that the issue of entitlement to an increased rating for 
residuals of prostate cancer should be remanded to the RO for 
further development in accordance with the VCAA.  
Specifically, she requested notice of the evidence required 
to show disability at the 60 percent level.  As discussed 
above, the Board has found that the duty to notify has been 
satisfied and declines to remand this issue to the RO.  The 
evidence needed to substantiate his claim was clearly 
outlined to the veteran in the rating decisions, the 
statement of the case, and the supplemental statements of the 
case.  He has been informed of the rating criteria that are 
applicable to this aspect of his claim and he was afforded an 
additional VA examination in July 2000 pursuant to the 
Board's June 2000 remand.  As the Court recently stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15. Vet. App. 165, 178 (2001).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Private and VA treatment records were 
associated with the file and the veteran was afforded several 
VA examinations, including those requested in the June 2000 
remand.  

Additionally, the veteran presented testimony at a personal 
hearing before a hearing officer at the RO in April 1998 and 
at a videoconference hearing before a Member of the Board in 
March 2000.  At the time of his initial hearing in April 
1998, he testified that he had not worked since January 1997 
and had difficulty dealing with people.  He had lost his job 
due to downsizing and had been unable to obtain another job.  
He was unable to sleep at night and experienced nightmares 
three times per week.  His spouse indicated that the veteran 
had difficulty remembering things and did not have any 
friends.  She believed his condition had worsened in the past 
year.  At the March 2000 hearing, the veteran testified that 
he had been working since the fall of 1999.  He continued to 
experience nightmares on a regular basis and had difficulty 
with his temper.  He isolated himself completely and did not 
associate with people at all.  

There is no indication that there exists any evidence which 
has a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  However, the October 1997 rating decision 
appealed was the initial rating which granted service 
connection for PTSD.  Therefore, separate ratings can be 
assigned for this disability for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2001).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


I.  PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).  

The veteran is currently assigned a 30 percent disability 
rating for PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The record reflects that the veteran served in Vietnam during 
the Vietnam Era, and is a decorated combat soldier.  His 
awards and decorations include the Purple Heart, The Republic 
of Vietnam Cross of Gallantry with Palm, and a Bronze Star 
with a "V" device.  

At a VA psychodiagnostic assessment in April 1997, the 
veteran was diagnosed with PTSD due to his Vietnam 
experiences.  Results from the Mississippi Scale showed 
evidence of symptomatology in the moderate to severe range.  
The examiner noted pronounced problems with anger, 
irritability, self-control, and depression.  The veteran's 
Global Assessment of Functioning (GAF) was estimated to be 
45.  Upon VA examination in August 1997, the veteran reported 
nightmares during which he sweat profusely.  He was told by 
his spouse that he thrashed about the bed and yelled and 
screamed.  He experienced flashbacks of his experiences, 
particularly around the anniversary of his injury, and an 
increased startle response.  The examiner observed that the 
veteran was very tense, anxious, fearful and inhibited.  His 
facial muscles were quivering and his hands were shaking.  
His GAF was estimated to be 60 due to his PTSD.  

Private medical reports from J.A.K., Psy.D. (Dr. K.), dated 
from February 1999 to July 1999 indicate that the veteran was 
seen for PTSD counseling sessions.  In February 1999, the 
veteran appeared depressed and anxious.  He admitted to some 
suicidal ideation but denied intent.  Dr. K. noted that the 
veteran's level of stress was profound and estimated his GAF 
to be in the range of 59-65.  

Upon VA examination in July 2000, the veteran reported 
similar symptoms as noted upon VA examination in August 1997.  
Mental status evaluation revealed that the veteran's thoughts 
were connected and comprehensible.  There were no delusions 
or hallucinations.  His memory and concentration were 
acceptable.  The examiner noted that the tremors, anxiousness 
and shyness he observed in August 1997 were no longer 
evident.  However, he reviewed the claims folder and 
concluded that the veteran's PTSD had been stable and had not 
significantly changed since he had previously examined him.  
The veteran was currently working, but he continued to 
experience serious symptoms associated with PTSD which 
occasionally interfered with his attendance at work.  He 
concluded that the veteran's GAF was 60.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 51 and 60 contemplates moderate 
symptoms which result in moderate impairment in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 
50 contemplates serious symptoms which result in serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The GAF score is 
probative evidence for VA rating purposes, because it 
indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  

While the record does not indicate that the veteran 
experiences impaired judgment and memory, or impaired 
thinking, he was found to suffer from typical PTSD symptoms, 
including intrusive thoughts, anxiety, difficulty falling 
asleep or staying asleep, difficulty concentrating, 
nightmares, and an increased startle response.  He also 
experienced a variety of physical reactions such as excessive 
sweating during his nightmares and increased anxiety when he 
encountered stimuli that reminded him of Vietnam.  In 
addition, he had a history of angry outbursts; and felt 
emotionally distant from other people.  

The veteran's GAF scores have ranged from 45-60.  However, 
the examiners described the veteran's symptoms as serious or 
pronounced, and this level of disability was synonymous with 
the findings reported from the psychodiagnostic tests 
performed in April 1997.  Based on these clinical 
assessments, and consideration of 38 C.F.R. § 4.7, the Board 
finds that the veteran's PTSD results in occupational and 
social impairment with reduced reliability and productivity.  
Hence, he meets the criteria for a 50 percent rating from the 
date of his claim, April 23, 1997.  See 38 C.F.R. §§ 3.102, 
4.7, 4.126, 4.130, Diagnostic Code 9411.  

The evidence does not show that the veteran suffers from 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, or near-continuous panic or depression; a 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.  Although 
he has on occasion related that he had suicidal ideation, his 
speech and thought processes were normal.  He has maintained 
his routine activities, including attention to his personal 
appearance and hygiene.  He has remained married and has 
relationships with his spouse and three children.  He was 
currently employed, and a VA Social Work Survey in July 2000 
reported that the veteran was socially and economically well-
adjusted.  Accordingly, the Board finds that the evidence 
does not support the assignment of a 70 percent rating for 
PTSD.  

II.  Restoration of the 100 Percent Rating for Residuals of 
Prostate Cancer 
with Retropubic Prostatectomy

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The RO must then advise the 
veteran of the proposed rating and give the veteran 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  Unless 
otherwise provided in paragraph (i), if additional evidence 
is not received within the 60 day period, the RO is to take 
final action and the award is to be reduced or discontinued 
effective the last day of the month in a 60-day period from 
the date of notice to the beneficiary of the final rating 
action expires.  38 C.F.R. § 3.105(e) (2001).  

Additionally, the advance written notice concerning the 
proposed reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  38 C.F.R. § 3.105(i) (2001).  These 
procedures must be followed by VA before it issues any final 
rating action reducing the rating.  Brown v. Brown, 5 Vet. 
App. 413, 418 (1993).  

In the present case, by rating decision dated in April 1998, 
the RO proposed to reduce the veteran's rating for residuals 
of prostate cancer with retropubic prostatectomy from 100 
percent to noncompensable.  This rating decision was mailed 
to the veteran under a cover letter dated April 23, 1998 
which explained his right for a hearing.  The veteran 
responded in a letter that was received by the RO on May 20, 
1998, that he believed the 100 percent rating should continue 
and that he wanted a hearing on the matter.  The veteran was 
scheduled for a hearing on April 27, 1999; however, he failed 
to report.  After review of the veteran's statement and the 
evidence of record, the RO took final rating action in April 
1999.  At that time, the RO reduced the veteran's disability 
rating to 40 percent, effective August 1, 1999.  
Consequently, the record establishes that the RO complied 
with all procedural requirements set forth in 38 C.F.R. 
§ 3.105(e) and (i).  

Reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.  
38 C.F.R. § 3.344(c) (2001).  Provisions (a) and (b) of 
38 C.F.R. § 3.344 must be applied in reduction cases 
involving an evaluation that continued at the same level for 
five years or more.  In this case, the veteran's 100 percent 
rating for residuals of prostate cancer with retropubic 
prostatectomy was in effect for less than five years (from 
April 1997 to July 1999).  Hence, sections (a) and (b) are 
inapplicable.  

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, 
including note (2001).  

Private medical records show that the veteran was initially 
diagnosed with prostate cancer in February 1997.  A biopsy 
showed adenocarcinoma of the right prostate lobe with 
infiltration into the right seminal vesicle.  In March 1997, 
he underwent a radical prostatectomy.  Following surgery, he 
completed radiation therapy in June 1997.  

Upon VA examination in August 1997, the veteran complained of 
pain in his groin and increased urinary frequency.  His 
laboratory tests were normal and there was no presumptive 
evidence of a recurrence of the cancer.  At a subsequent VA 
examination in February 1998, the veteran reported no further 
treatment for the prostate cancer since the radiation therapy 
was completed in June 1997.  He noted that he continued to 
have urinary frequency but only minimal incontinence.  
Catheterization was not required.  He had been unable to have 
an ejaculation since the surgery.  He did not require any 
medication and had been able to return to work full-time.  

The Board observes that a determination as to restoration of 
the 100 percent rating should be predicated on the basis of 
not only the criteria under 38 C.F.R. § 3.344(c), but also 
38 C.F.R. §§ 4.2, 4.10, and 4.13 (2001) as outlined in Brown 
v. Brown, supra.  Thus, in any rating reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  

As noted, VA examinations in August 1997 and February 1998 
revealed that there was no recurrence of the veteran's 
cancer, and therapeutic treatment ended in March 1997.  
Consequently, pursuant to the Rating Schedule, his 
postoperative residuals of prostate cancer will be evaluated 
under either voiding dysfunction, renal dysfunction, or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7527 and 7528 (2001).  Applying 
these rules and considering the evidence of record, the RO 
concluded that the veteran's predominant residual disability 
was urinary frequency and rated the disability under the 
criteria outlined for voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urinary frequency with daytime voiding interval less than one 
hour, or awakening to void five or more times per night is 
assigned a 40 percent rating.  This is the maximum rating 
provided for urinary frequency.  Continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence which requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day warrants a 60 percent rating.  
38 C.F.R. § 4.115a (2001).  

In considering the veteran's complaints of urinary frequency, 
the RO assigned a 40 percent rating, the maximum rating 
available.  There was no evidence that the veteran 
experienced urine leakage which required the use of an 
appliance or that he wore absorbent materials that had to be 
changed more than four times per day.  Hence, a 60 percent 
rating was not warranted.  The Board finds no error in the 
RO's application of the applicable rules, and concurs with 
the reduction.  The evidence reflects improvement in the 
veteran's disability and improvement in his ability to 
function under the ordinary conditions of life and work.  
Accordingly, restoration of the 100 percent rating for 
residuals of prostate cancer with retropubic prostatectomy 
from August 1, 1999 is not warranted.  

III.  Increased Rating for Residuals of Prostate Cancer 
with Retropubic Prostatectomy

As discussed above, a review of the medical evidence shows no 
reports of recurrence or metastasis of the veteran's prostate 
cancer subsequent to his radical retropubic prostatectomy in 
March 1997, and all post-surgical therapeutic procedures were 
completed in June 1997.  Hence, the veteran's postoperative 
residuals of his prostate cancer have been evaluated under 
the criteria for voiding dysfunction pursuant to Diagnostic 
Codes 7527 and 7528.  

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostate cancer are 
most appropriately evaluated as 40 percent disabling on the 
basis of urinary frequency, as defined by 38 C.F.R. § 4.115a, 
supra.  This is the maximum rating available.  At his most 
recent VA examination in July 2000, the veteran continued to 
complain of urinary frequency which required awakening five 
to six times per night.  He did not require an appliance.  He 
occasionally used a pad during the daytime; however, this 
does not meet the criteria for a 60 percent rating based on 
urine leakage which requires the wearing of absorbent 
materials that must be changed more than four times per day.  
Consequently, the Board concludes that the preponderance of 
the evidence is against an increased rating for residuals of 
prostate cancer with retropubic prostatectomy.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  

The Board notes that the veteran has testified at two 
hearings and has stated that he has been unable to maintain 
normal sexual relations with his spouse since his surgery, 
and he was no longer able to have children.  At his 
videoconference hearing in March 2000, he testified that this 
was a residual of the cancer and he believed that he should 
be compensated in some way for this aspect of his disability.  

In this regard the Board points out that, as discussed at the 
hearing, a review of the October 1997 rating decision shows 
that the RO also granted the veteran entitlement to special 
monthly compensation based on the loss of a creative organ 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) (2001).  
This grant of benefits represents compensation for that 
aspect of his disability, and further compensation may not be 
awarded.  

IV.  Extra-schedular Ratings

In the November 1997 and July 1999 statements of the case, 
the RO considered the matter of an extraschedular rating 
under 38 C.F.R. § 3.321(b) (2001).  The RO found that 
referral for extra-schedular consideration was not warranted 
in this case.  The Board agrees.  Ordinarily, the VA Rating 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  38 C.F.R. § 3.321(b)(1) (2001); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The regulation provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  "An exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The record does not reflect that the veteran has required any 
hospitalization for his PTSD or his prostate cancer residuals 
since his surgery.  Moreover, there is no objective evidence 
that his PTSD or prostate cancer markedly interfered with 
employment beyond that contemplated by the rating schedule.  
Although the veteran was unemployed for a period of time, a 
May 1997 VA outpatient record indicates that he lost his job 
because of a merger, not because of impairment from his PTSD.  
Furthermore, the veteran had a 100 percent schedular rating 
from April 1997 to July 1999.  The veteran is not employed.  
Accordingly, the Board finds that there is no objective 
medical evidence which demonstrates anything exceptional or 
unusual about the veteran's service-connected PTSD or 
prostate cancer residuals which is not contemplated in the 
criteria in VA's Schedule for Rating Disabilities.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Hence, referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  

ORDER

A 50 percent initial rating for PTSD is granted from April 
23, 1997, subject to the regulations governing the payment of 
monetary awards.  

Restoration of a 100 percent rating for residuals of prostate 
cancer with retropubic prostatectomy from August 1, 1999 is 
denied.  

An increased rating for residuals of prostate cancer with 
retropubic prostatectomy is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

